Title: To George Washington from François-Jean de Beauvoir, marquis de Chastellux, 21 May 1781
From: Chastellux, François-Jean de Beauvoir, marquis de
To: Washington, George


                        
                            white tavern may 21 1781
                            
                        
                        the dificuties arising from the present circumstance, and from several other causes having employed my
                                thought upon the road I imagined and proposed this plan that I submit to your excellency. The
                            french army with its field artillery should march to the passage and chuse a
                            position between north river and the delaware, there to remain till a fleet under Mr degrasse, officially
                            announced, is arrived at newport or at Boston. as soon as that fleet is arrived, our heavy artillery
                            and all our stores left behind at newport or at providence are  upon the ships and the whole
                            fleet sails directly for chesapeak, whilst we march by land to trenton, embark in boats upon the
                            delaware, fall down to chester or to newcastle and there proceed to the bay. our fleet being a superior one having taken
                            possession of the bay, Send up the frigates with some transports, and all the small craft of the bay to transport our army to york or any other place near the Camp of arnold and Phillips.
                            if the brittish have evacuated Virginia,
                             between shall open insufficient lines and 
                        to conquer them, nay to march further in the Suthern and to besiege chester town.This plan proposed by me  in a cursory way and as at random, was approved and adhered to, so that it may happen that it will be proper to your excellency and I dare say it will. Therefore I think it is better that you expect till the matter be laid before your excellency but if some time happen to pass in the conversation without any mention of it, then your excellency may propose it as a sudden and newborn thought.Now it is my duty to express the reasons which made me strike at the aforementioned plan—as one of the best that these circumstances can admitt.The west indian fleet cannot possibly arrive before the end of july. if we remain at rhode island till it comes we make no Evasion at all and give the british all liberty to restore its hold, whilst we throw a Kind of dishonor, nay a  upon our armies and discredit our alliance in the eyes of america— if we must embark  troops, baggage and field artillery, it shall be a matter full of dificulties and delay, but being near the delaware we Keep the english in  both at river york and in the bay, and as soon as the fleet is arrived, we proceed to the Suthern with the greatest facility—the wait calls for me just now, I must put an end to my reflexions and to  this very uncouth and indigested memorandum—I hope that your excellency will be  so good to Keep it secret. even to M. du Portailpray, keep for your self that the fleet is officially announced
                        
                            
                    